IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                      NO. AP-75,966



                       LARRY RAY SWEARINGEN, Appellant

                                              v.

                                THE STATE OF TEXAS

    ON DIRECT APPEAL FROM THE DENIAL OF A MOTION TO RECUSE
                 FILED IN CAUSE NO. 99-11-06435-CR
               IN THE 9 TH JUDICIAL DISTRICT COURT
                     MONTGOMERY COUNTY

      Per Curiam.

                                       OPINION

      This is a direct appeal of the denial of a motion to recuse filed in the 9 th Judicial

District Court of Montgomery County, Cause No. 99-11-06435-CR, styled The State of

Texas v. Larry Ray Swearingen. Appellant’s appeal is untimely and is, therefore,

dismissed.

Do not publish
Delivered: November 26, 2008